Citation Nr: 0333790	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  95-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran has reported active service from January 1973 to 
November 1986.  His Record of Service (DD-214) shows he has 
certified service from June 1977 to November 1986, and prior 
service of 4 years, 5 months, and 7 days.

The claims file contains a report of a June 1987 rating 
decision wherein entitlement to service connection for 
hypertension was denied.



The current appeal arose from a March 1994 rating decision 
wherein the RO determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for hypertension.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the appellant 
in connection with his current appeal of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection hypertension.


In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

The Board notes that in November 1994 the veteran submitted 
VA Form (21-4138) whereon he requested the opportunity to 
provide oral testimony before a local Hearing Officer at the 
RO in support of his claim of entitlement to service 
connection for hypertension.

In a February 2003 statement the veteran advised that he had 
nothing further to submit and requested the RO send his 
appeal to the Board.  

The Board points out that the provisions of 38 C.F.R. 
§ 20.704(e) (2003) essentially require that a veteran submit 
written notice for withdrawing a request for a hearing.  

The Board may not overlook the fact that the veteran has not 
submitted written notice or given any notice which clearly 
shows that his earlier request for a local RO hearing is 
withdrawn.  A hearing has not yet been scheduled.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The representative at the RO should 
be given an opportunity to review the 
claims folder and submit a presentation 
on the appellant's behalf.

3.  After a reasonable amount of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear before a Hearing 
Officer at the RO as soon as it may be 
feasible.  Notice should be sent to the 
appellant and his representative, a copy 
of which should be associated with the 
claims file.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that me be pertinent to the 
appeal at that time.

5.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

6.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


